Title: From Alexander Hamilton to Daniel Jackson, 28 March 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York March 28th. 1800
          
          I have received your letter of the eighteenth instant, and understand by it that fresh provisions are issued four times in the week days, salt pork twice two other days, and salt beef twice two other days. Understanding you in this way, I approved what you have done—If I have misapprehended you, you will inform me of the precise meaning of your letter
          With great consideration I am Sir Yr. ob. Servt.
           Major Jackson
        